Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 19-33 and 35-40 are pending.
	Claim 34 has been newly cancelled by the Applicant.
	Claims 19-33 and 35-40 are examined on the merits in the present Office action.
	This action is made FINAL.

Withdrawn rejections
The rejection of claims 19-33 and 35-39 under 35 USC 101 is withdrawn in reconsideration of “mutagenizing” being drawn to an active method step beyond that which occurs naturally. 
The rejection of claims 19-33 and 35-40 under 35 USC 112(b) is withdrawn in light of amendments made by the Applicant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 40 remains rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law without significantly more. Dependent claims are included in the rejection
The claim is drawn to plants produced by methods for the identification of a plant comprising a particular mutation, wherein the mutation is indicative of haploid inducibility. While the Examiner has reconsidered the scope of mutagenizing to be drawn to an active method step other than that which 
Plants derived from a plant produced by this method would include any plant, including those with an infinite number of outcrossing steps and not necessarily resembling the starting plant and comprising the mutation as instantly claimed.  
This judicial exception is not integrated into a practical application because a plant which is derived from a plant produced by the method of the instantly claimed invention reads on any plant including those which do not comprise the claimed mutation derived from mutagenesis.
	Accordingly, claim 40 is rejected under 35 USC 101.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-33 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims that fail to cure the deficiency are also rejected.
	Claim 19 is indefinite in the recitation of “and/or leads to a cDNA selected from the group consisting of SEQ ID NOs: 10 and 11” because it is not clear if SEQ ID NO: 8 and 9 comprise a mutation and therefore would not meet the limitation earlier in the claim of “identifying… at least one mutation”.

As such the metes and bounds of the claims cannot be determined.
It is noted that claim 19 is long and convoluted. Examiner urges Applicant to revise the independent claim to be more succinctly reflective of the inventive concept.
Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-33 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 19 is broadly drawn to a method of producing a plant which is suitable for use as a haploid inductor including the step of for identifying any mutation in any endogenous DNA sequence in any plant of any species, wherein the nucleic acid sequence is any of: complementary to a sequence 
Claim 19 is also drawn to the above method wherein the mutation may also occur in any regulatory sequence of an endogenous DNA sequence, wherein the mutation may be any deletion or addition of any length anywhere in the endogenous sequence, or any substitution anywhere in the endogenous sequence; wherein the mutation may “mediate” or “increase” the haploid inducibility of the plant.
Claim 19 further specifies that the mutation may be identified by detecting any change of any magnitude of the expression rate of an endogenous gene, or by detecting any change of any magnitude in the activity or stability of any encoded protein.
Claim 30 and dependents broadly recite the use of molecular markers being any DNA primer or pair of DNA primers to detect a mutation in any target gene of any sequence or encoding any protein of any activity, or in any transposon of any sequence.
Claim 36 is drawn to the above method wherein the molecular marker may detect a modification in any gene encoding any phospholipase.
The specification demonstrates the claim breadth as follows:
An increase in the expression rate or transcription rate means a minimum increase of at least 10% (page 27, lines 19-23).
 An increase in the induction capability of haploid inductor is not defined by the claims nor specification. Applicant provides exemplary language that an increase of the induction capability of 
“Mediate the property of a haploid inductor” means that via the use of a nucleic acid of the instant invention a plant is placed in the position for producing fertilized haploid seeds or embryos from crossing with a plant of the same genus which is not a haploid inducer (page 27, paragraph 3).  
 “The property of a haploid inducer, specified as an absolute haploid induction rate, means that at least 0.1%... of the fertilized seeds or embryos have a haploid chromosome set.” (page 27, paragraph 3).
In contrast, the specification only provides guidance for detecting differences in expression rate of an endogenous maize patatin phosphorylase which is specifically expressed in maize pollen, by comparing non-haploid inducer varieties such as B73 with haploid inducer varieties such as RWS or RWP which is a subline thereof, via the use of particular molecular markers specific for these genes; wherein the haploid inducer varieties had higher levels of the expression of some genes than the non- inducers, and wherein the inducer varieties’ endogenous DNA comprised an approximately 100 kb deletion in a particular region of the patatin phospholipase gene. 
See, e.g., instant Figures 1 -3, instant SEQ ID NOs: 8-11, page 21, lines 19-21; Table 1, and the following pages of the instant specification: pages 11-12 and 14.
No guidance is provided for any mutation of an endogenous DNA sequence in a particular variety, any haploid induction in any plant species other than maize, any mutation in any non-pollen-specific patatin phospholipase, or any mutation in any endogenous regulatory region of any gene. No guidance is provided for the detection of haploid-inducing mutations by utilizing 14 nucleotide-long fragments, or genes or gene fragments with as little as 80% sequence identity with any of SEQ ID 
The determination of sequence changes correlated with haploid induction in any plant species is unpredictable, given the different expression patterns and functions of different phospholipases or even different patatin phospholipases.
Scherer et al (2010, Trends in Plant Science 15: 693-700) teach that different patatin-like phospholipases (PLAs) have different domain sequences, and different phenotypic results not resulting in haploid induction, including disease resistance or changes in stem and leaf thickness, changes in flower shape, and delayed growth. Furthermore, different PLAs are regulated by different inducers including drought, nutrient deficiency, and disease. See, e.g., page 693; page 694, paragraph bridging the columns and Table 1; page 695, Figure 2; paragraph bridging pages 695 and 696; page 697, paragraph bridging the columns, and first full paragraph of column 2.
Singh et al (2012, PLoS ONE 7: 1-15) teach that rice patatin-like phospholipase genes have different expression specificities besides pollen-specificity, including vegetative tissue specificity; and have different gene inducers including salt stress, drought, cold stress, and combinations thereof. Singh et al also teach that the actual cold inducibility of the OspPLA-1115 gene differed from its predicted down-regulation under cold stress. See, e.g., page 1; page 2, top paragraph of each column; page 3, Table 1 and paragraph bridging the columns; page 6, column 1, top paragraph; page 8, Figure 5 and bottom paragraph of column 1; page 9, Figure 6; page 10, Figure 7.
Rietz et al (2004, Planta 219: 743-753) teach that an Arabidopsis PLA IIA gene is not expressed in flowers. See, e.g., page 743, Abstract.

Holk et al (2002, Plant Physiology 130: 90-101) teach that different Arabidopsis PLA genes have different organ specificities including root specificity. See, e.g., page 91, first full paragraphs of columns 1 and 2.
Furthermore, the inactivation of pollen-specific Arabidopsis PLA2 genes, analogous to the instantly claimed mutant PLA gene sequences, may result in pollen lethality rather than haploid induction to produce otherwise viable pollen. Kim et al (2011, The Plant Cell 23: 94-110, Applicant submitted) teach three PLA2 genes whose expression peaks at different pollen developmental stages, wherein silencing of a PLA2 gene resulted in pollen abortion. See, e.g., page 94, Abstract and bottom paragraph of column 1; page 95, paragraph bridging the columns and first full paragraph of column 2; paragraph bridging pages 95 and 96; page 96, Figure 1; paragraph bridging pages 96 and 97; paragraph bridging pages 97 and 98; page 98, column 1, first full paragraph; page 106, column 1.
The sequence modification of regulatory regions to alter gene expression levels is unpredictable. Ow et al (1987, PNAS USA 84: 4870-4874) teach that deletions of up to 1451 nucleotides of the 1585 nucleotide-long CaMV 35S promoter had little or no effect on reporter gene expression. See, e.g., paragraph bridging pages 4870 and 4871; page 4871, paragraph bridging the columns and Table 1.
Given the divergence in sequences, and the differences in inducibility and function of different plant patatin phospholipases, the instantly exemplified species of a maize patatin phosphorylase with a particular deletion at a particular genetic region is not representative of the broadly claimed genus of any sequence fragments or homology, any gene including any phospholipase gene, or any plant species.

Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed. Given the unpredictability as stated above, and the failure of Applicant to reduce to practice any mutation of endogenous genes or the regulatory regions thereof, or any measurement of changes in protein activity or stability; one skilled in the art would not have recognized Applicant to have been in possession of the broadly claimed invention. Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing. See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.
AnticipationClaim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 19-21, 29 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Syngenta (US 9,677,082).
Claim 19 is being interpreted as being drawn to a method for producing a plant comprising identifying a DNA sequence which comprises at least one mutation which is different from an endogenous sequence of a corresponding gene/encoded protein of a wild-type plant, e.g. a “mutant” DNA sequence; which mutant DNA sequence is (i) selected from the group consisting of SEQ ID NO: 11, (ii) complementary to a fragment of any length of SEQ ID NO:11, or a (iii) sequence which is at least 80% identical to “a” sequence of any length from SEQ ID NO:11, or which mutant sequence occurs in the endogenous regulatory sequence of the corresponding wild-type gene.
Claim 19 comprises the above method, further comprising the steps: mutagenizing plant cells, regenerating plants from the mutagenized plant cells and identifying the regenerated plant which has at least one mutation in an endogenous DNA sequence, detecting a change in expression rate of the corresponding endogenous sequence in a wild-type plant, or detecting a change in the activity or stability of a polypeptide encoded by the corresponding gene in a wild-type plant; wherein the at least one mutation results in a haploid induction frequency of at least 0.1%, or an increase in the haploid induction frequency by at least 10%.
Conversely, the activity, stability or expression of the inducer patatin phosphorylase gene or protein in inducer varieties would be increased, when compared to the lack of activity, stability or expression of said inducer gene or protein in wild-type plants.

Claims 20-21 are drawn to the above method wherein the change is detected in pollen.
Claim 29 is drawn to the above method wherein the mutant sequence (of an inducer variety) may comprise at least one exchange, addition or deletion of at least one nucleobase pair; when compared to the corresponding endogenous sequence of a non-inducer variety.
Claim 39 is drawn to a plant or plant part produced according to the method of claim 19.
Claim 40 is drawn to a descendant of the plant according to claim 39.
Regarding claim 19, Syngenta provides a method for the production of a haploid inducer maize plant encompassing the steps of mutagenizing plant cells, regenerating a plant from said mutagenized plant cells, and detecting a mutation. Syngenta discloses that a four-nucleotide insertion, frameshift mutation in gene GRMZM2G471240 is found in haploid inducing varieties which is not found in non-haploid inducing varieties (column 19, paragraph 5). Syngenta discloses that haploid-inducer variety RWS possesses the frameshift mutation in gene GRMZM2G471240 while non-inducer variety B73 does not (Table bridging columns 50-51).  While Syngenta does not teach having actively induced mutagenesis, plant cells possessing the mutated GRMZM2G471240 gene would have necessarily been mutagenized. The Applicant does not claim specific limitations to mutagenesis which would exclude the 
Regarding the regeneration of plants from mutagenized plant cells step of claim 19, Syngenta provides regenerating a plant from mutagenized plant cells possessing the mutated GRMZM2G471240 gene, disclosing crossing with variety RWK, which possesses the mutated GRMZM2G471240 gene, necessarily encompassing regenerating a plant from the mutagenized cells (paragraph bridging columns 19-20).
 Regarding the identification step of claim 19 and the detection limitations of claims 30-31, 33, 36 and 37, Syngenta discloses the detection of a mutagenized maize patatin phosphorylase GRMZM2G471240 gene present in maize haploid inducer varieties RWK or Stock 6, but absent in non-inducer varieties such as B73 (column 6, lines 1-42). Syngenta provides the use of PCR primers to detect the inducer varieties’ mutant phosphorylase gene of SEQ ID NO: 37 (claim 1; column 17, lines 10-22; column 57, line 9 through column 58, line 44) and SEQ ID NO: 53; wherein said mutant comprises a four-nucleotide-long insertion, which causes a frame shift, thus resulting in the exchange of 20 amino acids and a premature stop codon when compared to the GRMZM2G471240 patatin phosphorylase gene of non-inducer variety B73 (column 20, lines 26-40). Syngenta provides that “molecular marker” refers to an identifiable position on a DNA molecule (column 14, paragraph 2); thus, the use of said DNA primer used to identify a mutation in GRMZM2G471240 encompasses the use of a molecular marker. Syngenta also teaches that SEQ ID NO: 53 comprises the fusion junction present in mutant SEQ ID NO: 37 (column 37, lines 24-41); and that SEQ ID NO: 53 encodes SEQ ID NO: 57 (column 9, lines 25-26).
Regarding claims 20-21, Syngenta discloses detecting the above described mutation in pollen; that the mutant phosphorylase gene is pollen-specific (column 5, lines 6-14). 

Regarding claim 39 (plant or plant part produced according to method of claim 19) and 40 (descendant of the plant of claim 39), Syngenta provides a plant of variety RWK produced by a method encompassing claim 19 as described above and descendants therefrom (paragraph bridging columns 19-20).
Thus, the expression, activity or stability of the wild-type patatin phosphorylase gene or protein is reduced in inducer plants comprising the RWK/Stock 6 mutation; since the wild-type gene or protein is not expressed or produced in said inducer varieties. Further, the expression, activity or stability of the inducer patatin phosphorylase gene/protein would be increased in inducer varieties, when compared to its lack of expression, activity or stability in wild-type non-inducer varieties.
As evidenced by the sequence alignment below, instant SEQ ID NO: 11 is 100% identical to patented SEQ ID NO: 53.  Accordingly, 19-21, 29, and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Syngenta (US 9,677,082).
RESULT 4
US-14-212-504A-53
; Sequence 53, Application US/14212504A
; Patent No. 9677082
; GENERAL INFORMATION
;  APPLICANT: Syngenta
;  APPLICANT:Syngenta Participations
;  APPLICANT:Kelliher , Timothy
;  APPLICANT:Chintamanani, Satya
;  APPLICANT:Delzer, Brent

;  APPLICANT:Dietrich, Robert Arthur
;  APPLICANT:Kadaru, Suresh Babu
;  APPLICANT:Warner, Todd Lee
;  APPLICANT:Bullock, William Paul
;  TITLE OF INVENTION: HAPLOID INDUCTION COMPOSITIONS AND METHODS FOR USE THEREFOR
;  FILE REFERENCE: 80225
;  CURRENT APPLICATION NUMBER: US/14/212,504A
;  CURRENT FILING DATE: 2014-03-14
;  PRIOR APPLICATION NUMBER: US 61/852428
;  PRIOR FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 66
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 53
;  LENGTH: 1458
;  TYPE: DNA
;  ORGANISM: Zea mays
US-14-212-504A-53

  Query Match             100.0%;  Score 1140;  DB 31;  Length 1458;
  Best Local Similarity   100.0%;  
  Matches 1140;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCGAGCTACTCGTCGCGGCGTCCATGCAATACCTGTAGCACGAAGGCGATGGCCGGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         91 ATGGCGAGCTACTCGTCGCGGCGTCCATGCAATACCTGTAGCACGAAGGCGATGGCCGGG 150

Qy         61 AGCGTGGTCGGCGAGCCCGTCGTGCTGGGGCAGAGGGTGACGGTGCTGACGGTGGACGGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        151 AGCGTGGTCGGCGAGCCCGTCGTGCTGGGGCAGAGGGTGACGGTGCTGACGGTGGACGGC 210

Qy        121 GGCGGCGTCCGGGGTCTCATCCCGGGAACCATCCTCGCCTTCCTGGAGGCCAGGCTGCAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        211 GGCGGCGTCCGGGGTCTCATCCCGGGAACCATCCTCGCCTTCCTGGAGGCCAGGCTGCAG 270

Qy        181 GAGCTGGACGGACCGGAGGCGAGGCTGGCGGACTACTTCGACTACATCGCCGGAACCAGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        271 GAGCTGGACGGACCGGAGGCGAGGCTGGCGGACTACTTCGACTACATCGCCGGAACCAGC 330

Qy        241 ACCGGCGGTCTCATCACCGCCATGCTCACCGCGCCCGGCAAGGACAAGCGGCCTCTCTAC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        331 ACCGGCGGTCTCATCACCGCCATGCTCACCGCGCCCGGCAAGGACAAGCGGCCTCTCTAC 390

Qy        301 GCTGCCAAGGACATCAACTACTTTTACATGGAGAACTGCCCGCGCATCTTCCCTCAGAAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        391 GCTGCCAAGGACATCAACTACTTTTACATGGAGAACTGCCCGCGCATCTTCCCTCAGAAG 450

Qy        361 AGCAGGCTTGCGGCCGCCATGTCCGCGCTGAGGAAGCCAAAGTACAACGGCAAGTGCATG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        451 AGCAGGCTTGCGGCCGCCATGTCCGCGCTGAGGAAGCCAAAGTACAACGGCAAGTGCATG 510

Qy        421 CGCAGCCTGATTAGGAGCATCCTCGGCGAGACGAGGGTAAGCGAGACGCTGACCAACGTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        511 CGCAGCCTGATTAGGAGCATCCTCGGCGAGACGAGGGTAAGCGAGACGCTGACCAACGTC 570

Qy        481 ATCATCCCTGCCTTCGACATCAGGCTGCTGCAGCCTATCATCTTCTCTACCTACGACGCC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        571 ATCATCCCTGCCTTCGACATCAGGCTGCTGCAGCCTATCATCTTCTCTACCTACGACGCC 630

Qy        541 AAGAGCACGCCTCTGAAGAACGCGCTGCTCTCGGACGTGTGCATTGGCACGTCCGCCGCG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        631 AAGAGCACGCCTCTGAAGAACGCGCTGCTCTCGGACGTGTGCATTGGCACGTCCGCCGCG 690


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        691 CCGACCTACCTCCCGGCGCACTACTTCCAGACTGAAGACGCCAACGGCAAGGAGCGCGAA 750

Qy        661 TACAACCTCATCGACGGCGGTGTGGCGGCCAACAACCCGACGATGGTTGCGATGACGCAG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        751 TACAACCTCATCGACGGCGGTGTGGCGGCCAACAACCCGACGATGGTTGCGATGACGCAG 810

Qy        721 ATCACCAAAAAGATGCTTGCCAGCAAGGACAAGGCCGAGGAGCTGTACCCAGTGAACCCG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        811 ATCACCAAAAAGATGCTTGCCAGCAAGGACAAGGCCGAGGAGCTGTACCCAGTGAACCCG 870

Qy        781 TCGAACTGCCGCAGGTTCCTGGTGCTGTCCATCGGGACGGGGTCGACGTCCGAGCAGGGC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        871 TCGAACTGCCGCAGGTTCCTGGTGCTGTCCATCGGGACGGGGTCGACGTCCGAGCAGGGC 930

Qy        841 CTCTACACGGCGCGGCAGTGCTCCCGGTGGGGCATCTGCCGGTGGCTCCGCAACAACGGC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        931 CTCTACACGGCGCGGCAGTGCTCCCGGTGGGGCATCTGCCGGTGGCTCCGCAACAACGGC 990

Qy        901 ATGGCCCCCATCATCGACATCTTCATGGCGGCCAGCTCGGACCTGGTGGACATCCACGTC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        991 ATGGCCCCCATCATCGACATCTTCATGGCGGCCAGCTCGGACCTGGTGGACATCCACGTC 1050

Qy        961 GCCGCGATGTTCCAGTCGCTCCACAGCGACGGCGACTACCTACGCATCCAGGACAACTCG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1051 GCCGCGATGTTCCAGTCGCTCCACAGCGACGGCGACTACCTACGCATCCAGGACAACTCG 1110

Qy       1021 CTCCGTGGCGCCGCGGCAACCGTGGACGCGGCGACGCCGGAGAACATGCGGACGCTCGTC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1111 CTCCGTGGCGCCGCGGCAACCGTGGACGCGGCGACGCCGGAGAACATGCGGACGCTCGTC 1170

Qy       1081 GGGATCGGGGAGCGGATGCTGGCACAGCGGGTGTCCAGGGTCAACGTGGAGACAGGGAGC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1171 GGGATCGGGGAGCGGATGCTGGCACAGCGGGTGTCCAGGGTCAACGTGGAGACAGGGAGC 1230

Obviousness
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 29-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Syngenta (US 9,677,082).
Claims 30-31 and 33 are drawn to the method of claim 19 wherein the detection of a mutant DNA sequence in an inducer variety is accomplished through the use of DNA primer pairs via PCR, wherein said primers detect the presence of at least one mutant sequence present in a haploid inducer but absent in a non-inducer, wherein KASPar or TaqMan markers are used. Claim 32 is drawn to the method of claim 31 wherein RT-PCR is used. Claim 35 is drawn to the method of claim 30 wherein the sample for mutant detection is pollen. Claim 36 is drawn to the above method wherein the DNA primers comprise a sequence which may detect a modification of a phosphorylase gene. Claim 37 is drawn to the above method wherein the DNA primers are specific for a target gene, which the Examiner is interpreting to include the phosphorylase gene. Claim 38 is drawn to the above method wherein the mutation is a point mutation.
Syngenta teaches a PCR-mediated method to identify mutant DNA sequence polymorphisms in maize inducer lines which are not present in maize non-inducer lines such as B73. Syngenta suggests the use of KASPar or TaqMan marker assays, per column 37, lines 52-64. Syngenta discloses detecting the above described mutation in pollen; that the mutant phosphorylase gene is pollen-specific (column 5, lines 6-14). 

It would have been obvious to one of ordinary skill in the art to utilize the PCR-mediated method to identify mutant DNA sequence polymorphisms in maize inducer lines which are not present in maize non-inducer lines such as B73, as taught by Syngenta; and to modify that method by incorporating functionally equivalent KASPar or TaqMan marker assays as suggested by Syngenta (column 37, lines 52-64).
Furthermore, it would have been obvious to use any functionally equivalent known method of PCR including RT-PCR. In addition, it would have been obvious to identify other transposon-mediated mutations or point mutations in any gene from maize inducer lines, when compared with the corresponding gene in non-inducer lines such as B73. Transposon-mediated mutations or point mutations would have been functional equivalents well-known in the art.
Accordingly claims 19-21, 29-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Syngenta (US 9,677,082).

Applicant’s arguments
Regarding the rejection under 35 USC 101; applicant argues that all claims are patentable under 35 USC 101. Provided the Examiner has reconsidered the interpretation of “mutagenizing”, the arguments made by the Applicant are moot. The Applicant did not specifically argue that claim 40 should be allowed under 35 USC 101. 
Regarding the rejection under 35 USC 112(a), Examiner acknowledged that the recitation of “hybridizes” has been removed. The Applicant provides references to articles which demonstrate that sequences with homology to the sequences of the claimed method can be used to induce haploidy in other species, arguing that this should satisfy the written description requirement by having provided a 
This argument has been fully considered but it is not persuasive. It is not clear that a sequence with only 80% identity to the instantly claimed SEQ ID NOs: 8-11 would maintain the claimed function. See rejection under 35 USC 112(a) above.
Regarding the rejection under 35 USC 102(a)(2), the Applicant argues that Syngenta discloses a mutation found in RWS; however, the Applicant argues, Syngenta does not disclosed the active mutagenization of RWS in order to create said mutation. 
The argument has been fully considered but it is not persuasive. Syngenta provides the use of PCR primers to detect the inducer varieties’ mutant phosphorylase gene of SEQ ID NO: 37 (claim 1; column 17, lines 10-22; column 57, line 9 through column 58, line 44) and SEQ ID NO: 53. The sequence conferring the ability for the plant to be haploid-inducing would have necessarily been mutagenized in order for the mutation to be detected.

Conclusion
Claims 22-28 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest the identification of mutations in the regulatory regions of genes present in inducer lines, which differ from the corresponding sequence of regulatory regions in the genes of non-inducer lines.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Contact information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663